Niemeyer, P. J., dissents. The majority opinion is based on the assumption, not supported by the record, that the collision with plaintiff’s car “happened during the flight of the thief from the scene of the theft. ’ ’ Plaintiff never claimed that the thief was in flight when the collision occurred. In his statement of facts on appeal he says that defendant parked his car on March 18, 1946, about 10 o’clock in the forenoon, on a public street, leaving it unlocked and the key in the ignition; that it was stolen and, “the thief, after having stolen appellant’s said automobile and while later driving same, collided” with plaintiff’s automobile. (Italics ours.) The case is submitted on a stipulation of facts. The burden of proof is upon plaintiff and it was incumbent on him to see, so far as the facts permitted, that the stipulation contained every fact essential to his recovery. The record is silent as to the time between the theft of the car and the collision. It is also silent as to the direction in which the thief was driving. Without this information we cannot infer from the fact that the collision occurred approximately three-quarters of a mile from the place of the theft that the thief was fleeing from the scene of his crime. The answer of the defendant, which was undoubtedly true, that “said thief or one John Doe then drove the defendant’s said automobile over various' streets in the said City of Chicago unknown to the defendant,” gives no aid. The stipulation “that the thief, after having stolen defendant’s said automobile and while later driving same collided with plaintiff’s automobile,” negatives the assumption that the collision occurred during flight from the scene of the theft. Had the assumption of the court been the fact, the stipulation would have been worded accordingly and resort to inferences would be unnecessary. So far as this record shows the thief at the time of the collision was driving the stolen car for purposes of his own, having-no immediate relation to the theft or his flight from the scene of his crime. The question presented is as to the liability of the owner of an automobile who leaves it parked on a public street with the key in the ignition and the doors unlocked, for damages caused by the negligent operation of the car by a thief not in flight from the scene of his crime. Plaintiff relies on section 92 (a) [Ill. Rev. Stat. 1947, ch. 95½, par. 189, subpar. (a); Jones Ill. Stats. Ann. 85.221, subpar. (a)] of “An Act in relation to the regulation of traffic,” (uniform act REGULATING TRAFFIC ON HIGHWAYS) aS f olloWS : “No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition and removing the key, or when standing upon any perceptible grade without effectively setting the brake thereon and turning the front wheels to the curb or side of the highway. ’ ’ This is a traffic regulation, not an anti-theft measure, and is designed to reduce the likelihood of parked cars being set in motion without the intervention of a human agency, or by children or other intermeddlers. The precautions required by the statute are those which in the absence of a statute the owner is required to take in the exercise of ordinary care when parking his car. They are reasonably effectivé in preventing the movement of the car from the place the owner had placed it. They are of little effect in reducing automobile thefts. The owner is not required to lock the doors or windows of the car, and the absence of the key in the ignition is only a momentary deterrent to the automobile thief working with the implements of his trade. A violation of the statute is prima facie evidence of negligence. Johnson v. Pendergast, 308 Ill. 255. To recover, plaintiff must establish a causal connection between the injuries complained of and the violation of the statute. 38 Am. Jur., Negligence, sec. 166. As said in Kelly v. Davis, 48 R. I. 94, 135 Atl: 602: “In this connection, however, it may be said that it is riot to be presumed without good reason that the Legislature intended to abrogate the general rule that there must be a causal relation between the violation of the statutory duty and the injury to render defendant liable and that such violation must be the proximate cause of the injury. Merely turning on the ignition switch would not set the automobile in motion. Other acts requiring some knowledge of the mechanical operation of this particular make of automobile were necessary to start it in motion.” 5 Am. Jur., Automobiles, sec. 338, says: “Where the car is started by a third person, any negligence there may be on the part of the owner in leaving it unaL tended is regarded as not the proximate cause of the injury, and therefore, there is held to be no liability. ’ ’ By far the greater number of cases based on alleged negligence in parking an automobile, whether arising under a statute or independent of a statute, are those in which the automobile has gotten loose without the intervention of a human agency and by force of gravity moves down an incline, or those in which the car has been set in motion by the acts of children following natural impulses and releasing brakes or starting the car by pressing buttons, shifting levers, turning keys, etc. Where the movement of cars has been caused by children whom the person leaving the automobile unattended has reason to believe might play around and on the car, such person, notwithstanding the general rule of nonliability for acts of third persons, is held liable for the resulting injuries. Moran v. Borden Co., 309 Ill. App. 391; Lomano v. Ideal Towel Supply Co., 51 A. (2d) 888 (N. J.); and Lee v. Van Beuren New York Bill Posting Co., 190 App. Div. 742, 180 N. Y. S. 295; Gumbrell v. Clausen Flanagan Brewery, 199 App. Div. 778, 192 N. Y. S. 451, and Connell v. Berland, 223 App. Div. 234, 228 N. Y. S. 20, cited in Ross v. Hartman, 139 F. (2d) 14, relied upon in the majority opinion. Contra, where no reason to believe that the car might he tampered with by children. Jackson v. Mills Baking Co., 221 Mich. 64; Rhad v. Duquesne Light Co., 255 Pa. 409. The reason underlying these cases is, as stated in Kennedy v. Hedberg, 159 Minn. 76, 80, “that it is a matter of common knowledge that boys are likely to experiment with the operation of any mechanism which can he set in motion, whereas it is unreasonable to suppose that a person who has reached years of discretion will do so.” In that case the defendant had parked his car on a public street with the motor running and leaving Day, an adult, in the front seat; during defendant’s absence Day drove the car upon the sidewalk, killing plaintiff’s decedent. The case turned upon whether defendant’s failure to stop the motor was the proximate cause of the fatal injury. The court said (p. 79): “We have here a responsible human agency intervening between Hedberg’s act and the injury. The fact that the motor was running simply eliminated one of the steps Day had to take to set the car in motion. Without his intervention the car would have remained where Hedberg left it. . . . If his act or omission only became injurious through some distinct wrongful act of another, the last act is the proximate cause and the injury will be imputed to it. ... In a legal sense there was no causal connection between Hedberg’s failure to stop the motor and the accident. His omission was merely an incident in the sequence of events which preceded the accident.” Cases involving injuries resulting from collision with cars driven by thieves who had taken them when negligently parked are comparatively few. By the greater weight of authority the criminal act of the thief in stealing the car, plus his tortious act in negligently operating it, and not the negligent parking of the car, is the proximate cause of the injury. Slater v. T. C. Baker Co., 261 Mass. 424; Sullivan v. Griffin, 318 Mass. 359; Castay v. Katz & Besthoff, 148 So. 76 (La. App.); Wilson v. Harrington, 269 App. Div. 891, 56 N. Y. S. (2d) 157, affirmed 295 N. Y. 667. The only cases to the contrary coming to our attention are from the District of Columbia. Ross v. Hartman, 139 F. (2d) 14; Schaff v. Claxton, 144 F. (2d) 532, cited in the opinion of the court, and Bullock v. Dahlstrom, 46 A. (2d) 370 (Mun. Ct. App. D. of C.). The other cases relied upon by the majority of the court are Malloy v. Newman, 310 Mass. 269; Maggiore v. Laundry & Dry Cleaning Service, 150 So. 394 (La. App.), and Moran v. Borden Co., 309 Ill. App. 391. Only Malloy v. Newman is a theft case. A divided court (two justices dissenting) held that the violation of the Massachusetts statute, making it unlawful for the owner of an unregistered motor vehicle to permit it to remain on or to be operated on a public street, required submission of the case to the jury. The action of the owner in parking his car on a public street with the doors unlocked and the key in the ignition was ignored. The case of Slater v. T. C. Baker Co., supra, was distinguished but not overruled, the court saying (276, 277): ‘ ‘ There, as in the present case, a motor vehicle left by its owner, unlocked and unattended, on a public way, was stolen and, while it was being operated thereon by the thief, it struck and injured a pedestrian. But, unlike the present case, there was no question as to registration, and no evidence that the defendant’s officers or agents knew that thefts of automobiles were frequent, or that it was ‘dangerous to leave an automobile unlocked and unguarded’ on a public way. The only conduct of the defendant which was there before the court in determining whether or not the defendant was negligent was that the defendant left a motor vehicle — which was registered — unlocked and unguarded, upon a public way. The conclusion there reached was that the theft of the motor vehicle and its operation by the thief on a public way were not acts that the defendant was bound to anticipate. In the present case there was evidence of negligent conduct on the part of the defendant which was not present in the Slater case. Here it appeared that the defendant’s motor vehicle was not registered as the statute required. A consequence of the conduct of the defendant in permitting his unregistered motor vehicle to remain upon a public way was that the violation of the registration statute was evidence of the defendant’s negligence.” Slater v. T. C. Baker Co., was followed by a unanimous court in Sullivan v. Griffin, 318 Hass. 359 (1945). In that case the owner parked his car on a public way, leaving the window open and the key in the ignition in violation of the statute. Boys, stealing the car, drove around the neighborhood for an hour, parked the car about a mile from the place of the theft, and two hours later again drove the car and injured plaintiff. The court said (361-362): 1 ‘ The case at bar is governed by Slater v. T. C. Baker Co., 261 Mass. 424, which was not overruled by Malloy v. Newman, 310 Mass. 269, a decision relating to an unregistered automobile. Nor is there any ground of distinction on the issue of proximate cause in the Tact that in the Slater case the automobile was left where it” inight be seen by the defendant’s employees. The plaintiff’s contentions go far toward making the defendant an insurer as to the consequences of every accident in which his automobile might become involved while operated by the original thieves or their successors in possession. This is a course upon which, even if it were open, we decline to embark. See Am. Law Inst. Restatement: Torts, sec. 447, comment g.” In Maggiore v. Laundry & Dry Cleaning Service, supra, defendant violated an ordinance by leaving his electric truck in the street without removing the key and in parking so as to block ingress and egress of plaintiff’s driveway; in order to drive into the street plaintiff and a friend, in attempting to move defendant’s truck, shoved it about a foot when the motor started and the car moved forward, injuring plaintiff. On review the court held that the mechanism of the car had not been tampered with, that the car started as the result of a slight push given to if:, that the car was in a defective condition and that plaintiff and his friend were justified in attempting to move it. In the opinion many eases are reviewed, including Castay v. Kats & Besthoff, supra, in which the defendant left a delivery truck standing on a public street with the motor running; it was taken by the thief, who drove it five or six blocks when he had a collision. The act of the thief was held to be the proximate cause of the damages sustained by plaintiff. In approving this holding, the court in the Maggiore case said (p. 397): “Had the truck, without the unlawful, voluntary act of a third person, started of itself and injured some one nearby, we would, of course, have held that the act of the driver in leaving the truck with the motor running wás the proximate cause, • because that result should have been within the contemplation of any reasonably intelligent person. But it cannot be said that it is to be expected that a thief, or any other third party, will steal such an automobile and do damage with it.” Moran v. Borden Co., supra, arose under the section of the statute now under consideration. An electric milk truck was left standing in an alley without removing the, plug or key; it was started in reverse by sons of the driver, who were trying various controls to determine which operated the lights; the boys were sent to the truck by the driver, who was in his home, and there was ‘ ‘ evidence from which the jury might find that defendant lmew children might meddle with the mechanism of the truck resulting in injury. ’ ’ In sustaining a judgment for plaintiff the court cited, among other cases, the Maggiore case, supra. The Moran case is in harmony with the great weight of authority where injury results from the tampering with parked cars by children, as heretofore stated, but has no applicability to the question of proximate cause of injury sustained by the negligent operation of a stolen car driven by a thief. In the absence of special circumstances no recovery can be had for an injury resulting from the criminal act of a third person although there existed at the time a condition produced by the negligence of the defendant which made the criminal act possible or less difficult to accomplish. 38 Am. Jur., Negligence, sec. 71; Bradshaw v. Edgar County Nat. Bank, 130 Ill. App. 37; Aune v. Oregon Trunk Ry., 151 Ore. 622, 51 P. (2d) 663; Fraser v. Chicago, R. I. & P. Ry. Co., 101 Kan. 122; Chancey v. Norfolk & W. Ry. Co., 174 N. C. 35. Consequently an intervening, wilful, malicious or criminal act of a third person is generally considered to he a new and independent force which breaks the causal connection between the original wrong and the injury and itself becomes a direct, immediate and proximate cause of the injury. Restatement of the Law, Torts, sec. 448, comment b; Milostan v. City of Chicago, 148 Ill. App. 650. Illustrative of special circumstances known to defendant which will render him liable for negligence, even though the criminal act of a third person intervenes, is Neering v. Illinois Cent. R. Co., 383 Ill. 366, where the defendant permitted vagrants and vagabonds to congregate during the night on and around its railway station platform in an unprotected place, and was held liable for an assault upon one of its patrons. In the present case there is no evidence of any special fact or condition increasing the probability of the theft of defendant’s car and the subsequent negligent conduct of the thief. The judgment should be reversed.